      Case 3:19-cv-00068-MMD-CLB Document 54 Filed 09/24/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

CHRISTOPHER JONES,         )                      3:19-CV-0068-MMD-CLB
                           )
           Plaintiff,      )                      MINUTES OF THE COURT
                           )
     vs.                   )                      September 24, 2020
                           )
ROMEO ARANAS, et al.,      )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                 LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court are plaintiff’s requests for entry of default against Joseph Walls
and Richard Long (ECF No. 49 & 50). Defendants filed a response (ECF No. 51),
plaintiff filed a notice (ECF No. 52) and a reply (ECF No. 53).

      Plaintiff’s requests for default (ECF Nos. 49 & 50) are DENIED. Defendants
Walls and Long filed an answer to plaintiff’s complaint (ECF No. 45 at 1:17-21 & 2:17-
20).

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                          By:              /s/
                                                  Deputy Clerk
